133 F.3d 923
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Plaintiff-Appellee,v.Kevin VETTER, Defendant Third Party Plaintiff-Appellant,v.CONSOLIDATED FARM SERVICE AGENCY, formerly known asAgricultural Stabilization and Conservation Service;  UnitedStates Department of Agriculture;  The Commodity CreditCorporation;  The Burleigh County Consolidated Farm ServiceOffice;  Scott Stofferan, his predecessor or successor, intheir official capacity, and as individuals;  JeanSchoenhard, her predecessor or successor, in their officialcapacity, and as individuals;  Marvin Hochhalter, hispredecessor or successor, in their official capacity, and asindividuals;  George Hohimer, his prececessor or successor,in their official capacity, and as individuals;  EdwinMcCarty, his predecessor or successor, in their officialcapacity, and as individuals, Third Party Defendants-Appellees.
No. 97-1202.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 11, 1997.Filed Dec. 18, 1997.

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Kevin Vetter appeals from the district court's1 grant of summary judgment to the United States and its dismissal with prejudice of his counterclaims and third-party cross-claims, as well as from its denial of his postjudgment motion to reconsider, in this action by the United States to recover unearned deficiency payments and interest from him.  Having carefully reviewed the record and the parties' submissions, we conclude the district court was correct and an extended discussion is unnecessary.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Patrick A. Conmy, United States District Judge for the District of North Dakota